Citation Nr: 0822439	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  06-09 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a respiratory 
disorder.

3.  Entitlement to service connection for Hepatitis C.

4.  Entitlement to an effective date earlier than November 
29, 2004 for a grant of service connection for sinusitis.

5.  Entitlement to an effective date earlier than November 
29, 2004 for a grant of service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1987 
to September 1991. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the Togus, Maine 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  Jurisdiction of the appeal was later transferred to 
the Atlanta, Georgia RO.

The May 2005 rating decision denied the veteran's claims for 
service connection for sleep apnea, a respiratory disorder, 
Hepatitis C, sinusitis, and hypertension.  The veteran filed 
timely Notice of Disagreement (NOD) in May 2005.  In August 
2005, he withdrew his claims for service connection for 
Hepatitis C and a respiratory disorder; however, following an 
August 2005 hearing with a Decision Review Officer (DRO), the 
veteran filed a request to re-file his claims for service 
connection for Hepatitis C and a respiratory disorder.  In 
March 2006, a rating decision denying those claims was 
issued.  The veteran filed an NOD in March 2006 in his Form 9 
to the Board; however, to date no Statement of the Case (SOC) 
has been issued regarding the claims for entitlement to 
service connection regarding a respiratory disorder and 
Hepatitis C.

In January 2006, the RO granted the veteran's claims for 
entitlement to service connection for sinusitis and 
hypertension.  In his March 2006 Form 9 Appeal to the Board, 
the veteran indicated his disagreement with the assignment of 
November 29, 2004 as the effective date for the award of 
service connection; however, to date, no SOC has been issued 
regarding the claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As detailed above, in a March 2006 rating decision, the RO 
denied service connection for respiratory problems and 
Hepatitis C.  On his March 2006 VA Form 9, the veteran 
challenged this determination.  To date, the RO has not 
issued the veteran a SOC with respect to these claims.  Under 
the circumstances, the Board has no discretion and is obliged 
to remand these issues to the RO for the issuance of an SOC.  
See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
Holland v. Gober, 10 Vet. App. 433, 436 (1997).

The veteran has also challenged the assigned effective date 
of November 29, 2004 for the award of service connection for 
sinusitis and hypertension.  To date, the RO has not issued 
the veteran a SOC with respect to these claims and the Board 
is also obliged to remand these issues for issuance of a SOC.  
See Manlincon, 12 Vet. App. at 240-41.  

The Board has also determined additional development is 
required before a decision can be made in the veteran's claim 
for entitlement to service connection for sleep apnea.  
During his testimony before a DRO, the veteran testified that 
his sleep apnea began during military service simultaneously 
with his service-connected sinusitis.  The duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  See 38 C.F.R. § 3.159(c)(4) (2007).  

He testified that he sought treatment for both his sinuses 
and his sleeping problems at the same time and that the 
symptoms he described to his treating military physicians 
were related.  The record contains statements from the 
veteran's wife at the time who described the veteran's 
sleeping habits, as she witnessed them, on a nightly basis at 
that time, thus corroborating his symptoms.  Another lay 
statement from a co-worker who witnessed the veteran sleeping 
in his truck at work is also of record.  The earliest post-
service medical record diagnosing the veteran with sleep 
apnea is dated April 1992, seven months after he was 
discharged from service.  The veteran's private physicians 
describe the veteran as having a strong history of sleep 
apnea that is affected by hypertension.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The 
veteran should be afforded a VA examination to determine the 
nature and etiology of his currently diagnosed sleep apnea 
and to determine whether his sleep apnea is related to his 
service-connected sinusitis and/or hypertension.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must issue the veteran an 
SOC with respect to his respiratory 
problems and Hepatitis C claims, as 
well as his claims for an earlier 
effective date for the award of service 
connection for sinusitis and 
hypertension, to include notification 
of the need to timely file a 
Substantive Appeal to perfect his 
appeal on these issues.

2.  The veteran should be afforded a VA 
examination to assess whether his sleep 
apnea is attributable to his military 
service including his in-service 
complaints of sinusitis.  Any 
evaluation, study, or test deemed 
necessary by the examiner should be 
accomplished and any such results must 
be included in the examination report.  
The examiner is requested to, among 
other things, obtain a detailed history 
of the veteran's symptoms as observed 
by him and others since service, review 
the record, and provide an opinion as 
to the medical probabilities that the 
veteran currently suffers from sleep 
apnea that is traceable his military 
service.  If any other cause of the 
sleep apnea is evident, to include 
sinusitis or hypertension, this should 
be described.

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the underlying issue of 
service connection for sleep apnea.  If 
the benefit sought is not granted, the 
veteran and his representative should 
be furnished a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is 
returned to the Board for further 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




